Citation Nr: 1008803	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for cholecystectomy, as 
secondary to diabetes mellitus type II.

2.  Entitlement to service connection for cellulitis of the 
left lower extremity.

3.  Entitlement to service connection for cellulitis of the 
right lower extremity.

4.  Entitlement to service connection for pancreatitis, as 
secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims.

A hearing was scheduled via video conference before the Board 
in January 2010.  The Veteran failed, without apparent cause, 
to appear for the scheduled hearing.  Therefore, his request 
for a hearing is considered as having been withdrawn.  38 
C.F.R. § 20.704 (2009).

The Board observes that the RO, in the decision of December 
2005, also denied the Veteran's claim for service connection 
for erectile disfunction, as secondary to diabetes mellitus 
type II.  The Veteran timely appealed the denial of that 
issue, but, during the pendency of his appeal, the RO issued 
a February 2009 rating decision that granted service 
connection for erectile disfunction.  Where a claim for 
service connection is granted during the pendency of an 
appeal, a second notice of disagreement (NOD) must thereafter 
be timely filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The Veteran did not file a second NOD and, through 
his authorized representative, submitted a statement in 
February 2010 indicating that the February 2009 rating 
decision had satisfied his appeal on the issue of erectile 
disfunction.  Accordingly, since the claim for erectile 
disfunction has been granted, it is not before the Board and 
is not reflected on the title page.


The Board also observes that, in March 2008, the Veteran 
submitted a notice of disagreement (NOD) to the RO's January 
2008 decision not to reopen his claim of entitlement to 
service connection for jungle rot (also claimed as 
dermatophytosis).  Although the RO issued a February 2009 
statement of the case (SOC), the Veteran did not respond with 
a timely substantive appeal (VA Form 9).  However, in 
November 2009, the Veteran, through his authorized 
representative, submitted a statement of appeal (VA Form 
646), stating that "the Veteran contends that he should be 
S/C for Jungle Rot (now claimed as dermatophytosis)."  As 
the Veteran did not complete his appeal on that issue by 
submitting a VA Form 9, the Board interprets the November 
2009 statement as a new claim: whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for jungle rot.  Since this issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over it, and it is hereby referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In March 2007, the Veteran submitted a second substantive 
appeal (VA Form 9) to the December 2005 rating decision, 
stating that he was only appealing the issues of entitlement 
to service connection for erectile disfunction, bilateral 
cellulitis, and pancreatitis; an August 2007 statement from 
the Veteran's authorized representative reiterated that the 
appeal was limited to those issues.
  
2.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Board received a request from the Veteran, 
through his authorized representative, that his appeal, for 
the "three issues that were certified," be dismissed and 
the file be returned to the RO.





CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 
20.204.  

In the present case, the RO issued a March 2006 statement of 
the case (SOC) addressing the issues of entitlement to 
service connection for: erectile disfunction; cellulitis of 
the left lower leg; cellulitis of the right lower leg; 
removal of the gall bladder (cholecystectomy); and 
pancreatitis.  The Veteran, by a substantive appeal (VA Form 
9) submitted in September 2006, indicated that he wished to 
appeal each of those four (4) issues.  However, in March 
2007, the Veteran submitted a second substantive appeal, 
stating that he had read the SOC and was only appealing the 
issues of entitlement to service connection for erectile 
disfunction, cellulitis of the left lower leg, cellulitis of 
the right lower leg, and pancreatitis.  The Veteran's 
authorized representative submitted an August 2007 statement 
in support of the appeal, noting that, per the VA Form 9 of 
March 2007, the Veteran was only appealing the issues of 
entitlement to service connection for erectile disfunction, 
cellulitis, and pancreatitis.

The RO, as noted above, granted entitlement to service 
connection for erectile disfunction by rating decision dated 
February 2009.  The RO subsequently issued a supplemental SOC 
on the matters of entitlement to service connection for 
cellulitis (bilateral lower extremities) and pancreatitis.  
The Veteran's authorized representative submitted a December 
2009 statement in support of the appeal, noting that the 
Veteran was appealing the issues of entitlement to service 
connection for cellulitis and for pancreatitis.  

The Veteran's authorized representative submitted a February 
2010 statement to VA, noting that, of the "three (3) 
issues" on appeal, the claim for service connection for 
erectile disfunction had been granted and he wished to 
withdraw the issues regarding cellulitis and pancreatitis.  
The February 2010 letter stated "we request that the appeal 
be dismissed and the file be returned to the RO."  As such, 
the Board finds that the Veteran has withdrawn the matters of 
entitlement to service connection for cholecystectomy, 
pancreatitis, cellulitis of the left lower extremity, and 
cellulitis of the right lower extremity.  Due to the 
withdrawal of these issues, there remain no allegations of 
errors of fact or law for appellate consideration and the 
Board does not have jurisdiction to review the claims.


ORDERS

The appeal of entitlement to service connection for 
cholecystectomy is dismissed.

The appeal of entitlement to service connection for 
pancreatitis is dismissed.

The appeal of entitlement to service connection for 
cellulitis of the left lower extremity is dismissed.

The appeal of entitlement to service connection for 
cellulitis of the right lower extremity is dismissed.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


